— Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered January 13, 1982, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. 11 We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Gibbons, Brown and Niehoff, JJ., concur.